Name: Council Directive 81/1057/EEC of 14 December 1981 supplementing Directives 75/362/EEC, 77/452/EEC, 78/686/EEC and 78/1026/EEC concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of doctors, nurses responsible for general care, dental practitioners and veterinary surgeons respectively, with regard to acquired rights
 Type: Directive
 Subject Matter: health;  employment;  education
 Date Published: 1981-12-31

 Avis juridique important|31981L1057Council Directive 81/1057/EEC of 14 December 1981 supplementing Directives 75/362/EEC, 77/452/EEC, 78/686/EEC and 78/1026/EEC concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of doctors, nurses responsible for general care, dental practitioners and veterinary surgeons respectively, with regard to acquired rights Official Journal L 385 , 31/12/1981 P. 0025 - 0026 Finnish special edition: Chapter 16 Volume 1 P. 0050 Spanish special edition: Chapter 06 Volume 2 P. 0126 Swedish special edition: Chapter 16 Volume 1 P. 0050 Portuguese special edition Chapter 06 Volume 2 P. 0126 COUNCIL DIRECTIVE of 14 December 1981 supplementing Directives 75/362/EEC, 77/452/EEC, 78/686/EEC and 78/1026/EEC concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of doctors, nurses responsible for general care, dental practitioners and veterinary surgeons respectively, with regard to acquired rights (81/1057/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57 and 66 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in Directives 75/362/EEC (4), 77/452/EEC (5), 78/686/EEC (6) and 78/1026/EEC (7) concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of doctors, nurses responsible for general care, dental practitioners and veterinary surgeons respectively, and including measures to facilitate the effective exercise of the right of establishment and freedom to provide services, the provisions relating to acquired rights refer to diplomas, certificates and other evidence of formal qualifications of doctors, nurses responsible for general care, dental practitioners and veterinary surgeons issued by the Member States before the implementation of the said Directives; Whereas these provisions therefore do not expressly cover the diplomas, certificates and other evidence of formal qualifications which are evidence of training not meeting the minimum training requirements provided for in Directives 75/363/EEC (8), 77/453/EEC (9), 78/687/EEC (10) and 78/1027/EEC (11) which was completed after the implementation of the said Directives, but which had commenced before their implementation; Whereas it is advisable to make good this omission, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 9 (1) and (2) of Directive 75/362/EEC, Article 4 of Directive 77/452/EEC, Article 7 (1) and (2) of Directive 78/686/EEC and Article 4 of Directive 78/1026/EEC shall also apply to the diplomas, certificates and other evidence of formal qualifications which are evidence of training which does not meet the minimum training requirements provided for respectively in Articles 1, 2, 3, 4 and 5 of Directive 75/363/EEC, Article 1 of Directive 77/453/EEC, Articles 1, 2 and 3 of Directive 78/687/EEC and Article 1 of Directive 78/1027/EEC and which was completed after the implementation of these Directives but has commenced before the said implementation. (1) OJ No C 121, 23.5.1981, p. 3. (2) OJ No C 172, 13.7.1981, p. 114. (3) OJ No C 185, 27.7.1981, p. 7. (4) OJ No L 167, 30.6.1975, p. 1. (5) OJ No L 176, 15.7.1977, p. 1. (6) OJ No L 233, 24.8.1978, p. 1. (7) OJ No L 362, 23.12.1978, p. 1. (8) OJ No L 167, 30.6.1975, p. 14. (9) OJ No L 176, 15.7.1977, p. 8. (10) OJ No L 233, 24.8.1978, p. 10. (11) OJ No L 362, 23.12.1978, p. 7. Article 2 Member States shall take the measures necessary to comply with this Directive by 30 June 1982 at the latest. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 December 1981. For the Council The President G. HOWE